UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-7500


DAVID E. HILL,

                 Plaintiff – Appellant,

          v.

HARVIE WILKINSON, Chief Judge; PAUL V. NIEMEYER, U.S.
Circuit Judge; MICHAEL, U.S. Circuit Judge; WIDENER, U.S.
Circuit Judge; DIANA G. MOTZ, U.S. Circuit Judge; ROBERT B.
KING, U.S. Circuit Judge; DENNIS W. SHEDD, U.S. Circuit
Judge; T. S. ELLIS, III, U.S. District Judge; CLAUDE M.
HILTON, U.S. District Judge,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:13-cv-00127-RAJ-DEM)


Submitted:   February 18, 2015             Decided:   February 24, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David E. Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David E. Hill appeals the district court’s order dismissing

his    Bivens     v.   Six   Unknown      Named   Agents    of     Fed.    Bureau      of

Narcotics, 403 U.S. 388 (1971), action without prejudice, and

the    court’s    subsequent      order    denying      Hill’s    Fed.    R.   Civ.    P.

59(e) motion to alter or amend that judgment and to amend his

complaint.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          See Hill v. Wilkinson, No. 2:13-cv-00127-RAJ-

DEM (E.D. Va. Feb. 3, 2014 & Sept. 22, 2014).                     We dispense with

oral    argument       because    the    facts    and    legal    contentions         are

adequately       presented   in    the    materials      before    this    court      and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                           2